— In a matrimonial action in which the plaintiff wife was granted a judgment of divorce, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County, entered July 13, 1977, as adjudged him to be $2,800 in arrears in alimony payments. Order affirmed insofar as appealed from, with $50 costs and disbursements. In the absence of an application by the defendant for a reduction in the alimony payments due plaintiff, Special Term properly determined that plaintiff remained entitled to alimony in the amount fixed in the divorce decree. Damiani, J. P., Titone, O’Connor and Martuscello, JJ., concur.